—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 12, 1999, convicting him of murder in the second degree and reckless endangerment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly refused to charge the jury concerning dying declarations because the statements at issue were admitted both as dying declarations and excited utterances. Unlike dying declarations, excited utterances do not require special instructions to the jury (see, Letendre v Hartford Acc. & Indem. Co., 21 NY2d 518, 524-525). Santucci, J. P., Goldstein, Feuerstein and Crane, JJ., concur.